DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. US 2011/0200718 in view of “Creamy Chocolate Mousse” (published 2004), O’Sullivan et al. US 2004/0013769, Budwig et al. US 2003/0008041, and Uchida et al. US 4,963,370.
Regarding Claim 1, Swertvaegher et al. discloses a chilled dairy dessert (‘718, Paragraph [0002]) comprising solid pieces of a dairy mousse comprising solid pieces (solid chocolate) (‘718, Paragraphs [0048] and [0059]), a sauce (‘718, Paragraph [0060])) wherein the total amount of components does not exceed 100%.  The sauce is laid as at least two threads (stretches 6.1-6.3) within the dairy mousse comprising solid pieces (‘718, FIG. 1) (‘718, Paragraph [0067]).
Swertvaegher et al. is silent regarding the chilled dairy dessert comprising 85 to 95 wt% of a dairy mouse and 5 to 15 wt% of the sauce.
Creamy Chocolate Mousse discloses a recipe for making a chocolate mousse using 3 oz. chopped pieces of baking chocolate, 3 oz. cream cheese, 1 tsp vanilla extract, 7 oz. marshmallow crème, and 2 cups whipped topping.  Grated chocolate is used as a garnish, which indicates that a small amount of garnish is used in making the chocolate mousse.
Both Swertvaegher et al. and Creamy Chocolate Mousse are directed towards the same field of endeavor of chilled dairy dessert comprising a majority of a dairy mousse.  Although Creamy Chocolate Mousse does not disclose the exact amounts of sauce as claimed, it would have been obvious to one of ordinary skill in the art at the time to modify the recipe of Swertvaegher et al. and incorporate a garnish amount, i.e. a small amount by weight percentage, of sauce and a majority of dairy mousse since In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of dairy mousse based upon the particular flavor profile and intensity desired by a particular consumer.
Further regarding Claim 1, Swertvaegher et al. modified with Creamy Chocolate Mousse is silent regarding the chilled dairy dessert comprising 5 to 15 wt% of the sauce.
O’Sullivan et al. discloses a chilled dairy dessert (yogurt) (‘769, Paragraph [0052]) comprising chocolate pieces (‘769, Paragraph [0001]) and a sauce (fruit sauce or puree) comprising about 5% to about 15% of the yogurt product (‘769, Paragraph [0058]), which overlaps the claimed sauce weight range of 5% to 15%.
Both Swertvaegher et al. and O’Sullivan et al. are directed towards the same field of endeavor of chilled dairy dessert comprising a sauce disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sauce of Swertvaegher et al. to be about 5 wt% to about 15 wt% sauce in the dairy dessert, which overlaps the claimed sauce weight range of 5 to 15wt% of the dessert, as taught by O’Sullivan et al. since where claimed ranges overlaps ranges disclosed by In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of sauce disposed within the chilled dairy dessert based upon the particular flavor profile desired by a particular consumer.
Further regarding Claims 1 and 15, O’Sullivan et al. discloses breaking up chocolate into desirably sized and shaped pieces (‘769, Paragraph [0052]).
Swertvaegher et al. modified with Creamy Chocolate Mousse and O’Sullivan et al. is silent regarding the particular size of the solid food pieces being from 8 to 13 mm or between 8 to 12 mm.
Budwig et al. discloses a confectionery containing inclusions including chocolate pieces, fruit pieces, nut pieces, or candies wherein the inclusions can be of any edible size such as about 4 mm to about 10 mm in diameter (‘041, Paragraph [0025]), which overlaps the claimed solid food piece size ranges of from 8 to 13 mm or from 8 to 12 mm.
Both Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., and Budwig et al. are directed towards the same field of endeavor of a food composition comprising solid food pieces.  It would have been obvious to one of ordinary skill in the art to modify the size of the food pieces of Swertvaegher et al. modified with Creamy Chocolate Mousse and O’Sullivan et al. which was known to incorporate solid food pieces having any edible size and incorporate solid food pieces that are about 4 mm to about 10 mm as taught by Budwig et al., which overlaps the claimed size range of solid pieces being between 8 mm and 13 mm or between 8 mm prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Budwig et al. teaches that the claimed solid food piece sizes were known and conventional in the food composition art at the time of the invention.  Furthermore, limitations relating to the size of the solid food pieces is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., and Budwig et al. is silent regarding the solid pieces being homogeneously distributed throughout the mousse.
Uchida et al. discloses a dairy based composition (‘370, Column 5, lines 18-40) comprising a mousse wherein ingredients are added to a mixture and kneaded until the mixture becomes homogeneous (‘370, Column 10, lines 36-45).
Both Swertvaegher et al. and Uchida et al. are directed towards the same field of endeavor of dairy based mousse compositions comprising multiple ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dairy dessert of Swertvaegher et al. and homogenously distribute the solid pieces throughout the mousse since Uchida et al. teaches that it was known and conventional to make a dairy based mousse with a homogeneous mixture of multiple ingredients.  Furthermore, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid,
Regarding Claim 2, Swertvaegher et al. modified with Creamy Chocolate Mousse is silent regarding the amount of solid pieces being from 2 to 15 wt% of the dessert.
O’Sullivan et al. discloses a chilled dairy dessert (yogurt) (‘769, Paragraph [0052]) comprising solid pieces of chocolate being about 0.1% to about 5% by weight of the chocolate pieces in the dairy dessert (‘769, Paragraph [0014]), which overlaps the claimed solid piece weight range of 2 to 15% of the dessert.
Both Swertvaegher et al. and O’Sullivan et al. are directed towards the same field of endeavor of chilled dairy dessert comprising solid pieces disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solid pieces of Swertvaegher et al. to be about 0.1 to about 5 wt% chocolate in the dairy dessert, which overlaps the claimed solid piece weight range of 2 to 15% of the dessert, as taught by O’Sullivan et al. since where claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of solid pieces disposed within the chilled dairy dessert based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 3, Swertvaegher et al. discloses the sauce being chocolate or caramel (‘718, Paragraphs [0050] and [0060]).
Regarding Claim 5, Swertvaegher et al. discloses the solid pieces being candied fruit pieces (‘718, Paragraph [0051]).
Regarding Claim 7, O’Sullivan et al. discloses the amount of sauce in the chilled dairy dessert (yogurt) comprising about 5 to about 15 wt% of the yogurt product (‘769, Paragraph [0058]), which encompasses the claimed sauce weight range of 8 to 10 wt%.
Both Swertvaegher et al. and O’Sullivan et al. are directed towards the same field of endeavor of chilled dairy dessert comprising a sauce disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sauce of Swertvaegher et al. to be about 5 wt% to about 15 wt% sauce in the dairy dessert, which overlaps the claimed sauce weight range of 8 to 10wt% of the dessert, as taught by O’Sullivan et al. since where claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of sauce disposed within the chilled dairy dessert based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 8, Swertvaegher et al. modified with Creamy Chocolate Mousse and O’Sullivan et al. is silent regarding at least two threads of the sauce being helical and extending over the height of the dairy mousse.  However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 9, Swertvaegher et al. discloses the at least two threads (stretches 6.1-6.3) (‘718, Paragraph [0066]) meeting at the surface of the dairy mousse, i.e. stretches 6.1-6.3 meet/contact a surface of the dairy mousse (‘718, FIG. 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. US 2011/0200718 in view of “Creamy Chocolate Mousse” (published 2004), O’Sullivan et al. US 2004/0013769, Budwig et al. US 2003/0008041, and Uchida et al. US 4,963,370 as applied to claim 1 above in further view of Hawkes et al. US 6,391,352 and Rispoli et al. US 4,689,239.
Regarding Claim 4, Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., Budwig et al., and Uchida et al. is silent regarding the sauce having a viscosity of 120000 to 180000 mPa*s as measured with a Brookfield viscometer at a temperature of 8°C, a rotation speed of 5 rpm and a cross shaped probe reference T bar 93.
Hawkes et al. discloses that chocolate sauce is a high solids product that must remain fluid throughout a broad range of temperatures that should flow over ice cream and possess good cling and that maltodextrin can be added to provide a controlled processing viscosity and improve the cling of the sauce (‘352, Column 16, lines 25-42) and that generally viscosity measurements of the sauce at higher temperatures are greater than the viscosity measurements at lower temperatures (‘352, Column 16, lines 43-55).  Rispoli et al. discloses imparting a desirable texture and mouthfeel to high viscosity dairy based sauces (‘239, Column 2, lines 9-16).
Swertvaegher et al., Hawkes et al., and Rispoli et al. are all directed towards dessert sauce compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the viscosity of the sauce of Swertvaegher et al. and create a sauce having a viscosity that allows the sauce to remain fluid and providing clinging properties and desirable texture and mouthfeel as taught by Hawkes In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. US 2011/0200718 in view of “Creamy Chocolate Mousse” (published 2004), O’Sullivan et al. US 2004/0013769, Budwig et al. US 2003/0008041, and Uchida et al. US 4,963,370 as applied to claim 1 above in further view of Pleasants US 2012/0142963.
Regarding Claim 8, Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., Budwig et al., and Uchida et al. is silent regarding the at least two threads of sauce being helical and extending over the height of the dairy mousse.
Pleasants discloses a chilled dairy dessert (frozen confection) comprising threads of sauce having a swirl shape (‘963, Paragraph [0027]).  The disclosure of the swirl shape broadly reads on the claimed helical shape.
Both Swertvaegher et al. and Pleasants are directed towards the same field of endeavor of chilled dairy desserts comprising a sauce.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chilled dairy dessert of Swertvaegher et al. and incorporate the sauce with a swirly helical shape as taught by Pleasants since the configuration of the claimed sauce is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sauce was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 8, the limitations “extend over the height of said dairy mousse” does not require the helical sauce to extend over an entire height of the dairy mousse and an extension of the swirl over any height of the dairy mousse broadly reads on this limitation, which necessarily is taught by the swirl shape of the sauce of Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., Budwig et al., Uchida et al. and Pleasants.  However, in the event that it can be construed that the claims require an extension of the sauce over an entire height of the dairy mousse, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. US 2011/0200718 in view of “Creamy Chocolate Mousse” (published 2004), O’Sullivan et al. US 2004/0013769, Budwig et al. US 2003/0008041, and Uchida et al. US 4,963,370 as applied to claim 1 above in further view of Kontkanen et al. US 2017/0202232.
Regarding Claim 10, Swertvaegher et al. modified with Creamy Chocolate Mousse, O’Sullivan et al., Budwig et al., and Uchida et al. is silent regarding the chilled dairy dessert comprising an overrun of 60 to 120%.
Kontkanen et al. discloses a dairy dessert comprising a dairy mousse (‘882, Paragraph [0096]) having an overrun of about 45 to about 120% (‘882, Paragraph [0093]), which overlaps the claimed overrun range of 60 to 120%.
Both Swertvaegher et al. and Kontkanen et al. are directed towards the same field of endeavor of dairy desserts comprising a dairy mousse.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swertvaegher et al. and make the chilled dairy dessert with an overrun of having the claimed range since Kontkanen et al. teaches that incorporating the claimed overrun ranges into a dairy dessert was known and conventional in the dairy art.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks that Swertvaegher does not disclose or suggest any average diameter of its solid chocolates or any other individual pieces or a mousse comprising pieces which are homogeneously distributed therein.  Applicant also argues on Page 6 of the Remarks that Creamy Chocolate Mousse and O’Sullivan does not teach these limitations either.
Examiner notes that Budwig et al. is being relied upon to teach the limitations regarding the diameter of individual pieces of chocolate pieces.  Uchida et al. is being In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 7 of the Remarks that Budwig teaches adding pieces into confectionery products and that Budwig relates to confectionery products and not mousses.
Examiner notes that Budwig is being relied upon to teach the limitations regarding the claimed size of the chocolate pieces and that the chocolate pieces can be added to a confectionery product.  Budwig is not being relied upon to teach the limitations regarding the mousse.  The primary reference Swertvaegher et al. already teaches a mousse comprising chocolate pieces.  Budwig teaches that it was known to incorporate solid chocolate pieces having the claimed size.  Mousse is a type of confectionery in that mousse has large amounts of sugar.  One of ordinary skill in the art would utilize the claimed sizes of chocolate pieces used by Budwig into the sugary confection of Swertvaegher since the claimed chocolate piece sizes were known in the confection art.  Therefore, this argument is not found persuasive.
Applicant argues on Page 8 of the Remarks that Uchida does not teach an aeration step and merely comprises grinding ground fish meat, addition of cream, and proteinous material and kneading to obtain a homogenous mixture and cooked in an oven. And that the proteinous material of Uchida is obtained by grinding fish material 
Examiner notes that Budwig is being relied upon to teach the limitations regarding the claimed solid piece size.  Uchida is only being relied upon to teach the limitations regarding a homogeneous mousse.  The examined claims are directed towards a dessert product and not towards a method of making a dessert.  Uchida teaches a mousse dessert product that is homogenously mixed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that Uchida does not teach a dairy mousse since there is an absence of an aeration step and that the mousse of Uchida is made of fish based ingredients rather than dairy ingredients.
Examiner argues that Claim 1 does not require an aeration step or any gas/bubbles to be incorporated into the dessert.  Applicant argues limitations not commensurate in scope with the claimed invention.  Additionally, it is noted that the examined claims are directed towards the dessert product and not towards a method of making a dessert.  Applicant’s assertions regarding a lack of an aeration step are arguments with respect to a method of making a dessert.  Furthermore, Uchida teaches a mousse comprising a homogenous mixture made from fish in combination with dairy products such as cream, milk, and butter (‘370, Column 10, lines 36-57).  It is noted that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792